DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
	The four information disclosure statements (IDS’s) submitted on November 5, 2021 and the IDS submitted on June 17, 2022 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	However, due to the excessively lengthy Information Disclosure Statements submitted by applicant, and in accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.


Response to Amendment
	The amendment filed on March 10, 2022 has been entered.  Applicant has:  amended claims 1-9 and 11-18; canceled claims 10 and 19; and added claim 20.  Claims 1-9, 11-18 and 20 are now pending in this application, where claims 1 and 11 were found to have allowable subject matter.

Response to Arguments
Priority - Foreign Priority Benefit Claims
	Examiner acknowledges that the Office has now received certified copies of the following priority documents:
UNITED KINGDOM 1603117.1 02/23/2016
UNITED KINGDOM 1603123.9 02/23/2016
UNITED KINGDOM 1619301.311/15/2016
UNITED KINGDOM 1604225.1 03/11/2016
UNITED KINGDOM 1606630.0 04/15/2016
UNITED KINGDOM 1603114.8 02/23/2016
	Examiner appreciates applicants efforts in correcting this issue.
Claim Interpretation Under 35 U.S.C. § 112(f)
	Claims 1 and 6-9 were previously interpreted under 35 U.S.C. 112(f) because the claim limitation(s) used a generic placeholder that was coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder was not preceded by a structural modifier.  Applicant indicates that they have amended the claim(s) so that 112(f) is no longer invoked.  Amendment, p. 12.  Examiner agrees.
Claim Rejections - 35 U.S.C. § 112(a)	Claims 1-19 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Applicant’s amendments have corrected the previously cited issues, accordingly the 35 U.S.C. 112(a) rejections are withdrawn.
Claim Rejections - 35 U.S.C. § 112(b)	Claims 1-10 were rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments have corrected the previously cited issues, accordingly the 35 U.S.C. 112(b) rejections are withdrawn.
Claim Rejections – 35 U.S.C. § 101	Applicant argues that the claims, as amended, do not recite an abstract idea, and, even if they did recite an abstract idea, the abstract idea would be integrated into a practical application.  Amendment, pp. 14-16.  Applicant’s arguments pertaining the 35 U.S.C. 101 rejection have been considered and were found to be persuasive.  Particularly, while the claims still could be considered to be reciting an abstract idea (e.g., monitoring activity associated with a jointly owned asset and distributing funds based on events associated with that asset), the additional elements indicated in applicant’s remarks (see Amendment p. 15) clearly integrate any recited abstract idea into a practical application.  In view of the current claim amendments, the 35 U.S.C. 101 rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 103
	Applicant’s arguments pertaining the 35 U.S.C. 103 rejection have been considered and were found to be persuasive.  Amendment, pp. 16-20.  Examiner has performed an updated prior art search based on the amended claims and is unable to find prior art, that either individually or in reasonable combination with other prior art, discloses, suggests, teaches, or renders obvious the particular combination of steps or elements as currently recited in independent claims 1 and 11.  Accordingly, the 35 U.S.C. 103 rejection is withdrawn on claims 1 and 11.


Reasons for Allowance
Claims 1-9, 11-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	The prior art teaches various aspects of the claimed invention.  Haldenby et al. (US 2017/0046792 A1), for example, discloses an asset (i.e. asset/tracked asset, e.g., crypto-currency, virtual currency, physical assets (e.g., a vehicle)) whose ownership is split between multiple owners (i.e. distribution of ownership interests/subdivided ownership/partial ownership, e.g., “users 108 and 110 may agree to each obtain an equivalent ownership interest in the vehicle”) and comprises (i.e. is associated with) a plurality of private cryptographic keys (i.e. private cryptographic keys, e.g., private “crypto” keys), each private key being associated with a respective owner of the asset (i.e. “private cryptographic keys (e.g., a private "crypto' key) associated with each owner associated with the assets”).  Haldenby Abstract; [0077]; [0096]; [0101]; [0117]; [0147-0148]; [0196].  Haldenby also discloses the use of a rules engine and a list of triggering events that generate transaction data associated with performed operations and/or relating to generating one or more additional/new ledger blocks for the asset.  Haldenby [0038]; [0104]; [0107]; [0142]; [0172-0173]; [0186-0189]; [0208-0211]; Fig. 4; Fig. 7A&B.  	In a separate, previously uncited reference, Haldenby et al. (US 2017/0046806 A1) discloses the use of smart contracts that leverage conventional block-chain ledgers to enforce agreements in a timely and efficient manner, creating a permanent record of the transaction with all the enforceable rules associated with the contracts.  Haldenby [0194].  The smart contract may specify scheduled disbursements based on mutually agreed-upon inspections of work.  Haldenby [0197].  Haldenby indicates that a system may be configured to access a list of triggering events and determine whether the list of triggering events includes a detected event, and, if so, perform one or more operations associated with the detected event and associated rules.  Haldenby [0104].
	Mülli (Alexander Mülli: A Decentralized Bitcoin Exchange with Bitsquare - Attack Scenarios and Countermeasures; Universität Zürich, Communication Systems Group, Department of Informatics, Zürich, Switzerland, July 2015, URL: https://files.ifi.uzh.ch/CSG/staff/bocek/extern/theses/MA-Alex-Muelli.pdf), a previously uncited reference, broadly discloses the use of a distributed hash table which manages the storage and retrieval of data in a distributed manner.  Mülli, p. 15 section 2.4.  Mülli explains that all data is mapped to a key, which is the data’s hash, and that they key can be used to locate a particular peer storing the data.  Id.	Poon (Poon et al.: "The Bitcoin Lightning Network: Scalable Off-Chain Instant Payments", January, 14 2016, Retrieved from the Internet: https://lightning.network/lightning-network-paper.pdf) discloses the use of public key (i.e. pubkeys, e.g., PAliceF, PBobF) that are associated with a redeem script hash (i.e. a Pay to Script Hash) that can be identified within an unspent blockchain transaction (i.e. within a commitment transaction).  Poon Section 3.3.5.	Davis et al. (US 2016/0335533 A1), a previously uncited reference, discloses a process that determines a user’s stake in a particular group, and, based on certain conditions, initiates payouts based on the user’s stake in the group.  Davis [0148-0151]; Fig. 10.	While certain aspects of the claimed invention were known in the art, the prior art, taken either individually or in reasonable combination with other prior art, fails to disclose, suggest, teach, or render obvious the particular combination of steps or elements as recited in independent claims 1 and 11.	For the above reasons, and for those cited in applicants remarks (Amendment, pp. 16-20), claims 1 and 11 are deemed to be allowable over the prior art and claims 2-9, 12-18 and 20 are allowable by virtue of their dependency on claim 1 or 11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.F./Examiner, Art Unit 3685
July 15, 2022
/STEVEN S KIM/Primary Examiner, Art Unit 3685